Reasons for Allowance
Claims 1, 3-5, 8-23, 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a paperboard as claimed in claim 1.  The closest prior art of record is Quick et al. (US Patent No. 5,763,100) and Nutbeem et al. (US Patent Application No. 2006/0102304).  Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side and a layer applied on the first side as an aqueous coating forming an outer surface for the first side, wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C, wherein the layer is heat sealable.  Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend, by weight, wherein the paperboard has a blocking rating below 2, and wherein the paperboard is at least 90% repulpable.  Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second, a layer applied on the first side as an aqueous coating forming an outer surface for the first side, wherein the aqueous coating comprises a pigment blend and a binder consisting of styrene-acrylate.  Nutbeem et al. fail to teach wherein a ratio of the pigment blend is at least 1 part binder per 1 part pigment blend, by weight, wherein the paperboard has a blocking rating below 2, and wherein the paperboard is at least 90% repulpable.  Nutbeem et al. .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/24/2021